Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 1 of 9 PageID #: 2673




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 VALESKA SCHULTZ et al.,                        )
                                                )
               Plaintiffs,                      )
                                                )
 v.                                             )            Case No. 4:16-cv-1346-JAR
                                                )
 EDWARD D. JONES & CO., L.P ., et al.,          )
                                                )
               Defendants.                      )



             JUDGMENT APPROVING SETTLEMENT OF CLASS ACTION

       WHEREAS, Valeska Schultz, Melanie Waugh, and Rosalind Staley (the "Plaintiffs") in

the above captioned-lawsuit (the "Action") on behalf of themselves and the Settlement Class,

and Defendants Edward D. Jones & Co., L.P., The Edward Jones Investment and Education

Committee, The Edward Jones Profit Sharing and 40l(k) Administrative Committee, Brett

Bayston; Bonnie Caudle, Mark Vivian, Stina Wishman, Jan-Marie Kain, Linda Bannister, Ann

Echelmeier, Curtis Long', David Gibson, Ken Blanchard, Jason Janczak, Julie Rea, Asma

Usmani, Glen Kolod, Juli Johnson, Jess Dechant and Peggy Robinson (the "Defendants"), have

entered into a Class Action Settlement Agreement dated December 11, 2018, (the "Settlement

Agreement"), that provides for a complete dismissal with prejudice of all claims asserted in the

Action against Defendants by Settlement Class Members on the terms and conditions set forth in

the Settlement Agreement, subject to the approval ofthis Court (the "Settlement");

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein

shall have the same meaning as they have in the Settlement Agreement;

       WHEREAS, by Order dated December 13, 2018 (Doc. 97) (the "Preliminary Approval

Order"), this Court (1) conditionally certified the Settlement Class and appointed Class Counsel;


                                               1
Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 2 of 9 PageID #: 2674




(2) preliminarily approved the Settlement; (3) directed notice to Settlement Class Members and

approved the plan and form of Notice; (4) appointed a Settlement Administrator; (5) scheduled a

Fairness Hearing; and (6) scheduled a hearing on Plaintiffs' Counsels' motion for fees and costs

and the payment of Case Contribution Awards;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on April 18, 2019 (the "Fairness Hearing")

to consider, among other things, (a) whether the proposed Settlement on the terms and conditions

provided for in the Settlement Agreement is fair, reasonable, adequate and in the best interests of

the Settlement Class and should be approved by the Court; (b) whether a Judgment substantially

in the form attached as Exhibit A to the Agreement should be entered dismissing with prejudice

all claims asserted in the Action against Defendants with respect to Settlement Class Members;

(c) whether the proposed Plan of Allocation for the proceeds of the Settlement is fair and

reasonable and should be approved; (d) whether the motion by Plaintiffs' Counsel for an award

of attorneys' fees and reimbursement of litigation expenses and for Case Contribution Awards

should be approved; and

       WHEREAS, the Court having reviewed and considered the Settlement Agreement, all

papers filed and proceedings held herein in connection with the Settlement, including all

objections filed, all oral and written comments received regarding the proposed Settlement, and

the record in the Action, and good cause appearing therefor;

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction: The Court has jurisdiction over the subject matter of the Action,

and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

and each of the Settlement Class Members.




                                                 2
Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 3 of 9 PageID #: 2675



       2.       Incorporation of Settlement Documents:          This Judgment incorporates and

makes a part hereof: (a) the Settlement Agreement filed with the Court on December 11, 2018,

including the Plan of Allocation submitted therewith, and (b) the Notice submitted approved by

the Court on December 13, 2018.

       3.       Objections: The Court has duly considered the objections to the Settlement that

were filed and that were raised during the Fairness Hearing, namely, the objections filed by

Heath Petsche (ECF 98), Anna Krause (ECF 103), and Shiyang Hµang (ECF 104). For the

reasons stated on the record and in the parties' respective briefing, the Court hereby overrules the

objections. ·

       4.       Class Certification for Settlement Purposes: The Court hereby affirms its

determinations certifying, for the purposes of the Settlement only, the Action as a class action

pursuant to Rule 23(b)(l) of the Federal Rules of Civil Procedure with the Settlement Class

consisting of all Current and Former Participants in the Plan who maintained a balance of any

amount in the Plan at any point during the period from August 19, 2010 to the date of entry of.

the Preliminary Approval Order.

       5.       Adequacy of Representation: Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of Settlement only, the Court hereby affirms its determinations

in the Preliminary Approval Order certifying Plaintiffs as Class Representatives for the

Settlement Class and appointing Plaintiffs' Counsel as Class Counsel for the Settlement Class

both in terms of litigating the claims of the Settlement Class and for purposes of entering into

and implementing the Settlement and finding that the Settlement has satisfied the requirements

of Federal Rules of Civil Procedure 23(a)(4) and 23(g).

       6.       Notice: The Court finds that the dissemination of the Notice: (i) was implemented




                                                 3
Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 4 of 9 PageID #: 2676




in accordance with the Preliminary Approval Order; (ii) constituted the best notice reasonably

practicable under the circumstances;.(iii) constituted notice that was reasonably calculated, under

the circumstances, to apprise all Settlement Class Members of the pendency of the Action, of the

effect of the Settlement (including the releases provided for therein), of Plaintiffs' Counsels'

motion for an award of attorneys' fees and reimbursement of litigation expenses and case

contribution awards, of their right to object to the Settlement, the Plan of Allocation and

Plaintiffs' Counsels' motion for attorneys' fee and reimbursement of litigation expenses, and of

their right to appear at the Fairness Hearing; (iv) constituted due, adequate, and sufficient notice

to all persons or entities entitled to receive notice of the proposed Settlement; and (v) satisfied

the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

Constitution including the Due Process Clause, and all other applicable law and rules.

       7.      Final Settlement Approval and Dismissal of Claims: Pursuant to, and in

accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

finally approves the Settlement set forth in the Agreement in all respects including, without

limitation, the amount of the Settlement; the releases provided for therein, including the release

of the Plaintiffs' Claims as against the Defendants and the Defendants' Claims as against the

Plaintiffs; and other dismissal with prejudice of the claims asserted in the Action against

Defendants by Settlement Class Members, and finds that the Settlement is, in all respects, fair,

reasonable and adequate, and is in the best interests of Plaintiffs and the Settlement Class. The

Parties are directed to implement, perform and consummate the Settlement in accordance with

the terms and provisions of the Agreement.

       8.      As of the Effective Date, pursuant to Fed. R. Civ. P. 54(b), all of the claims

asserted in this Action against Defendants by Plaintiffs and Settlement Class Members are




                                                 4
Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 5 of 9 PageID #: 2677




hereby dismissed with prejudice. The Parties shall bear their own costs and expenses, except as

otherwise expressly provided in the Settlement Agreement.

       9.       Binding Effect: The terms of the Settlement Agreement and of this Judgment

shall be forever binding on Defendants, Plaintiffs and all Settlement Class Members, as well as

their respective heirs, executors, administrators, predecessors, successors and assigns.

       10.      Releases: The releases set forth in the Settlement Agreement, including but not

limited to Paragraphs 5.1 and 5.3 of the Settlement Agreement (the "Releases"), together with

the definitions contained in Paragraphs 1.11, 1.30 and 1.40 of the Settlement Agreement relating

thereto, are expressly incorporated herein in all respects. The Releases are effective as of the

Effective Date. Accordingly, the Court orders that, as of the Effective Date:

             a. The Plaintiffs and each of the other Settlement Class Members, on behalf of

                themselves    and   their    respective    officers,   directors,   heirs,     executors,

                administrators, predecessors, successors, affiliates and assigns, shall be deemed to

                have, and by operation of law and 'of the judgment shall have, fully, finally and

                forever   compromised,      settled,   released,   resolved,   relinquished,     waived,

                discharged, and dismissed with prejudice each and every Claim against the

                Defendants and the other Defendant Released Parties and shall forever be

                enjoined from prosecuting any or all of the Plaintiffs' Claims against any of the

                Defendant Released Parties as more fully set forth in the Settlement Agreement;

                and

             b. Each of the Defendants, on behalf of themselves and their respective officers,

                directors, heirs, executors, administrators, predecessors, successors, affiliates and

                assigns, shall be deemed to have, and by operation of law and of the judgment




                                                   5
     Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 6 of 9 PageID #: 2678




                   shall have, fully, finally and forever compromised, settled, released, resolved,

                   relinquished, waived, discharged and dismissed with prejudice each and every

                   Defendants' Claim against Plaintiffs and shall forever be· enjoined from

                   prosecuting any or all of the Defendants' Claims against the Plaintiffs, as more

                   fully set forth in the Settlement Agreement.

            11.    Bar Order:       Upon the Effective Date, all persons and entities shall be

     permanently enjoined, barred and restrained from bringing, commencing, prosecuting or.

     asserting any and all claims, actions, suits, causes of actions, arbitrations, or demands in any

     forum against any of the Parties for recovery, contribution, indemnification or otherwise for any

     damages allegedly arising from any of the Released Claims as defined in the Settlement

     Agreement.

            12.    Rule 11 Findings: The Court finds and concludes that the Parties and their

     respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

     Rules of Civil Procedure in connection with the commencement, maintenance, prosecution,

     defense and settlement of the claims asserted in the Action against Defendants by Settlement

     Class Members.

            13.    No Admissions: This Judgment, the Preliminary Approval Order, the Settlement

     Agreement (whether or not consummated), including the exhibits thereto and the Plan of

     Allocation contained therein (or any other plan of allocation that may be approved by the Court),

     materials submitted in support of the Plan of Allocation, and the negotiations that led to the

     agreement in principle reached on December 11, 2018, the negotiation of the Settlement

     Agreement and its exhibits, and any papers submitted in support of approval of the Settlement,

     and any proceedings taken pursuant to or in connection with the Settlement Agreement or




                                                    6


l.
 Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 7 of 9 PageID #: 2679




approval of the Settlement (including any arguments proffered in connection therewith): (a) shall

not be offered against any of the Defendants as evidence of, or construed as, or deemed to be

evidence of any presumption, concession, or admission by any of the Defendants with respect to

the truth of any fact alleged by Plaintiffs or the validity of any claim that was, could have been,

or may be asserted or the deficiency of any defense that has been, could have been, or may be

asserted in this Action or in any litigation, or of any liability, negligence, fault, or other

wrongdoing of any kind by any of the Defendants; (b) shall not be offered against Plaintiffs as

evidence of a presumption, concession or admission with respect to any liability, negligence,

fault or wrongdoing of any kind, or in any way referred to for any other reason as against

Plaintiffs in any civil, criminal or administrative action or proceeding, other than such

proceedings as may be necessary to effectuate the provisions of the Settlement Agreement;

provided, however, that if the Settlement Agreement is approved by the Court, the Parties and

their respective counsel may refer to it to effectuate the protections from liability granted

thereunder or otherwise to enforce the terms of the Settlement; (c) shall not be construed against

any of the Parties as an admission, concession, or presumption that the Settlement Amount

represents the amount which could be or would have been recovered by the Settlement Class

after trial with respect to their claims in the Action; (d) shall not be construed agaillst the

Plaintiffs that any of the claims asserted or to be asserted in the Action are without merit, that

any of the Defendants have or had meritorious defenses, or that damages recoverable by the

Settlement Class would not have exceeded the Settlement Amount.

       14.     Retention of Jurisdiction: Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation and enforcement of the Settlement; (b) the




                                                7
Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 8 of 9 PageID #: 2680




disposition of the Settlement Fund; (c) any motion for an.award of attorneys' fees and litigation

expenses by Plaintiffs' Counsel in the Action that will be paid from the Settlement Fund; (d) any

motion to approve the Plan of Allocation; (e) the Settlement Class Members for all matters

relating to the Action; (f) the enforcement of the Bar Order against any person; and (g) the

interpretation, implementation and enforcement of this Judgment.

       15.     A separate order shall be entered on the motion of Plaintiffs' Counsel for an

award of attorneys' fees and reimbursement of litigation expenses and Case Contribution Fees.

Such order shall in no way affect or delay the finality of this Judgment and shall not affect or

delay the Effective Date of the Settlement.

       16.     Modification of Settlement Agreement.         Without further approval from the

Court, Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments or

modifications of the Settlement Agreement or any exhibits attached thereto to effectuate this

Settlement that: (i) are not materially inconsistent with this Judgment; and (ii) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Plaintiffs and Defendants may agree to reasonable extensions of time to carry

out any provisions of the Settlement.

       17.     Termination: If the Effective Date does not occur or the Settlement is terminated

as provided in the Settlement Agreement, then this Judgment (and any orders of the Court

relating to the Settlement) shall be vacated, rendered null and void and be of no further force or

effect, except as otherwise provided by the Settlement Agreement.

       18.     Entry of Final Judgment:        There is no just reason to delay entry of this

Judgment as a final judgment with respect to the claims asserted in the Action against

Defendants by Settlement Class Members. Accordingly, the Clerk of the Court is expressly




                                                8
  Case: 4:16-cv-01346-JAR Doc. #: 112 Filed: 04/22/19 Page: 9 of 9 PageID #: 2681




, directed to immediately enter this final judgment pursuant to Fed. R. Civ. P. 54(b) as against

 Defendants.

 SO ORDERED.



 Dated this 22nd day of April, 2019.




                                                =A.ROSS
                                                   ED STATES DISTRICT JUDGE




                                                9
